Citation Nr: 1243170	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-43 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from July 1980 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In December 2010, the Board reopened the Veteran's psychiatric disorder service connection claim and remanded it for further development.  In June 2012, the Board again remanded the Veteran's claim in order to obtain a sufficient VA medical opinion.


FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably demonstrates that an acquired psychiatric disorder existed prior to the Veteran's period of military service.

2.  During service, the Veteran was diagnosed with anxiety and attempted suicide.

3.  The Veteran is currently-diagnosed with major depressive disorder.

4.  A VA medical opinion states that the Veteran's in-service experiences had an impact on the Veteran's psychiatric state and increased the trajectory of his development of his current major depressive disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met. 38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection 

The Veteran contends that he developed his current psychiatric disorder as the result of his drill sergeant's abusive behavior.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  It is emphasized that the burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  

On entrance to service, the Veteran reported a history of nervous trouble and depression or excessive worry.  However, during his entrance medical examination, the Veteran's psychiatric state was assessed as normal, thereby attaching the presumption of soundness.  During service, the Veteran was assessed with anxiety, and he attempted suicide by cutting his wrists.  He was discharged from service shortly after his suicide attempt, and no separation medical examination was performed, as the Veteran's entrance examination had been performed within the prior 90 days.  

The Veteran reports experiencing continuous psychiatric symptoms since his discharge from service, and he has reported receiving psychiatric treatment since 1992.  His treatment of record reflects psychiatric treatment beginning in 1998. 

The Veteran underwent VA psychiatric examinations in January 2011 and August 2012.  The examiners rendered medical opinions regarding the etiology of the Veteran's current major depressive disorder in conjunction with those examinations and in addendum medical opinions authored in April 2012 and October 2012.  

Notably, the examination reports and medical opinions do not include any conclusions that the Veteran clearly and unmistakably had such a psychiatric disorder prior to entering service.  While the April 2012 VA medical opinion reflects the examiner's finding that the Veteran's depression predated his period of service, this statement is not tantamount to a finding that the Veteran clearly and unmistakably had a psychiatric disorder prior to entering service.  Further, the opinion cannot be accorded any probative value, as the examiner offered no supporting rationale for his statement.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  There is also no supporting rationale for the August 2012 VA examiner's opinion that the Veteran's depression and associated problems likely did not originate in service or were made worse by service; thus, this opinion will also be afforded little probative value.

The October 2012 VA medical opinion (rendered by the August 2012 examiner in an effort to provide a supporting rationale for his August 2012 medical opinion) makes no definitive conclusion regarding the existence of a pre-service psychiatric disorder.  Rather, this medical opinion states that based on the Veteran's reports of his pre-service experiences, the Veteran "likely" had "significant mental health and adjustment issues" (not specified) predating his military enlistment.  

The examiner found that the evidence strongly supports the notion that the Veteran did have pre-existing "mental health difficulties."  Significantly, this finding does not constitute a diagnosis of a pre-existing psychiatric disorder.  Even more significantly, the examiner opined that the Veteran was probably more vulnerable to "snap" under the weight of the abuse and mistreatment he reports experiencing from his drill sergeant and that the stress of interacting with his drill sergeant had a "likely small impact"  on the Veteran's psychiatric state and therefore may have slightly increased the trajectory of the Veteran's depression.  The examiner did not discuss the attempted in-service suicide which led to the Veteran's discharge.

VA has not demonstrated clear and unmistakable evidence to rebut the presumption of soundness triggered by the enlistment examination's finding that the Veteran entered service with a normal psychiatric state.   No probative medical opinion reflects such a finding, and the various VA examiners' references to the Veteran's mental health problems and difficulties prior to service are not tantamount to a finding that a psychiatric disorder clearly and unmistakably existed prior to service.  The Veteran's first psychiatric treatment of record occurred during service, at which time he was assessed as anxious and later attempted to commit suicide.  The Veteran has reported experiencing psychiatric symptoms since service, and he is competent to report this continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  As there is no evidence to the contrary, the Veteran's report is deemed credible.  

As VA has not demonstrated clearly and unmistakably that the Veteran's psychiatric disorder pre-existed service; nor have they demonstrated clearly and unmistakably that, even if it did pre-exist service, it was not aggravated by service,  service connection is warranted.


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


